     Case: 1:17-cv-04779 Document #: 46 Filed: 10/09/18 Page 1 of 1 PageID #:83

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Gildardo Martinez, et al.
                                         Plaintiff,
v.                                                         Case No.: 1:17−cv−04779
                                                           Honorable Susan E. Cox
North Shore Baking Corp., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 9, 2018:


        MINUTE entry before the Honorable Susan E. Cox: Status hearing held. Defense
counsel appeared. Plaintiff Gildardo Martinez failed to appear despite the Court sending
order dated 9/24/2018 to Mr. Martinez at two separate addresses. This matter is hereby
dismissed without prejudice for 30 days; this matter will automatically convert to a
dismissal with prejudice on 11/9/2018 if Mr. Martinez has not taken the appropriate action
to reinstitute the case on or before 11/8/2018. Civil case terminated. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
